          Case 2:20-cv-00966-NR Document 92-1 Filed 07/14/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


DONALD J. TRUMP FOR PRESIDENT,                       :
INC., ET AL.                                         :
                                                     :
                Plaintiff,                           :
                                                     :
         v.                                          : CIVIL ACTION NO. 2:20-cv-00966-NR
                                                     :
KATHY BOOCKVAR, ET AL.,                              :
                                                     :
                Defendants.                          :

         AFFIDAVIT OF EDWARD D. ROGERS IN SUPPORT OF MOTION FOR
                         ADMISSION PRO HAC VICE


         I, Edward D. Rogers, make this affidavit in support of the motion for my admission to

appear and practice in this Court in the above-captioned matter as counsel pro hac vice for

Defendant Delaware County Board of Elections pursuant to LCvR 83.2 and LCvR 83.3, LCrR

83.2 and this Court's Standing Order Regarding Pro Hac Vice Admissions dated May 31, 2006

(Misc. No. 06-151).

         I, Edward D. Rogers, being duly sworn, do hereby depose and say as follows:

         1. I am a partner of the law firm Ballard Spahr LLP.

         2. My business address is 1735 Market Street, 51st Floor, Philadelphia, Pennsylvania

19103.


         3. I am a member in good standing of the bar of Pennsylvania and the Eastern District of

Pennsylvania.


         4. My bar identification number is 69337.




DMEAST #41688273 v1
                                                 3
         Case 2:20-cv-00966-NR Document 92-1 Filed 07/14/20 Page 2 of 2




       5. A current certificate of good standing from the Eastern District of Pennsylvania has

been requested and will be filed as a separate document upon receipt, pursuant to this Court’s

July 9, 2020 Order (Dkt. No. 32)..


       6. I have never been the subject of a disciplinary proceeding concerning my practice of

law that resulted in a non-confidential negative finding or sanction by the disciplinary authority

of the bar of any state or any United States court.


       7. I attest that I am a registered user of ECF in the United States District Court for the

Western District of Pennsylvania.


       8. I attest that I have read, know and understand the Local Rules of Court for the United

States District Court for the Western District of Pennsylvania.


        9. Based upon the foregoing, I respectfully request that I be granted pro hac vice

admission in this matter.


       I certify and attest that the foregoing statements made by me are true. I am aware that if

any of the foregoing statements made by me are false, I am subject to punishment.




Date: July 14, 2020                                   /s/ Edward D. Rogers
                                                      Edward D. Rogers, Esquire
                                                      PA ID 69337




DMEAST #41688273 v1
                                                  4
